Citation Nr: 0812936	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-15 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for lung scarring and 
acute bronchitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for hearing loss, a back disability, and 
lung scarring.  A hearing was held at the RO in December 
2006, and a videoconference hearing before the undersigned 
Veterans Law Judge in November 2007.

The Board notes that the veteran appeared to indicate, in his 
testimony before the Board in November 2007, that he felt his 
cholesteatoma, for which he had surgery in 2004, was related 
to the ear problems he had in service.  As such, this issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran did not have hearing loss in service or for 
many years after service; the evidence of record does not 
link the veteran's current hearing loss to service.

2.  The veteran had an acute finding of back strain in 
service; the veteran's separation examination did not note 
any back problems; the evidence of record does not link the 
veteran's current back problems to service.

3.  The veteran had bronchitis in service; there is no 
evidence of record indicating that the veteran has residuals 
from this ailment, and no evidence linking the veteran's 
current lung scarring to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2007).

2.  A chronic back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2007).

3.  Lung scarring or residuals of acute bronchitis were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).

In April 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The April 2006 
letter also provided the notice of the disability rating and 
effective date regulations, in accord with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been 
alleged, and none is apparent from the record.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, to include arthritis and 
sensorineural hearing loss, when manifested to a compensable 
degree within the initial post-service year.  38 C.F.R. §§ 
3.307, 3.309(a) (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


bilateral hearing loss 

Taking into account all relevant evidence, the Board finds 
that service connection for hearing loss is not warranted.  
In this regard, the Boards notes that there is no evidence of 
record linking the veteran's current hearing loss to service.  
The veteran's service medical records show no complaints of, 
or treatment for, hearing loss.  Upon separation examination 
dated October 1957, the veteran was found to have normal 
hearing of 15/15 to whispered voice.

The earliest evidence of record subsequent to service showing 
a finding of hearing loss is a letter dated April 2001 from a 
private physician, which indicates that the veteran's recent 
audiogram showed moderate hearing impairment in the left ear 
and severe hearing impairment in the right ear.  Since that 
time, the veteran has been seen several times with a 
diagnosis of hearing loss, however, there is no evidence of 
hearing loss dated any earlier than 43 years after the 
veteran's separation from service, and no medical evidence 
has been presented linking the veteran's current hearing loss 
to service.  

While the veteran has testified that he experienced hearing 
loss shortly after service, there is simply no evidence of 
record to indicate a diagnosis of hearing loss any earlier 
than April 2001.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  While the veteran has 
also testified that he believes that the multiple colds and 
ear aches he had in service are related to his current 
hearing loss, again, no medical evidence is of record in 
support of this assertion.  Furthermore, as a lay person, his 
testimony as to the etiology of his medical condition is of 
limited probative value.  Grottveit, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. 492, 494 (1992).

With no evidence having been presented to indicate that the 
veteran had hearing loss in service, or for many years after 
service, and with no evidence having been presented which 
links the veteran's current hearing loss to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for hearing loss.


back disability

Taking into account all relevant evidence, the Board finds 
that service connection for a back disability is not 
warranted.  In this regard, the Board notes that there is no 
medical evidence of record linking the veteran's current back 
disability to service.
The veteran's service medical records do show that he was 
seen on three occasions in service, June 1956, December 1956, 
and April 1957, with diagnoses of back pain and back strain.  
However, the veteran's report of separation examination dated 
October 1957 noted the veteran's back to be normal.  

There is no indication in the veteran's claims file that he 
was seen again for any back problems until October 2003, when 
he reported having been knocked to the ground, resulting in 
pain to his lower back.  X-rays at that time showed some 
chronic back changes, but nothing acute, and the veteran was 
diagnosed with a back strain.  In January 2004, the veteran 
was seen again with back pain, and was found to have mild 
stenosis of L3-L4.  In April 2004, the veteran reported that 
he had been experiencing on and off back pain for several 
years, which he had exacerbated in his fall six months prior.  
After examination, the veteran was diagnosed with mild spinal 
stenosis with symptoms suggesting neurogenic claudication.

While the veteran was seen in service several times with back 
strain, these strains all appear to have been acute and 
transitory and resolved without residuals, as no back 
disability was noted on the veteran's separation examination 
report.  Although the veteran was noted to have reported back 
pain in an April 2001 private letter, there is no medical 
evidence indicating that the veteran was diagnosed with a 
back disability until 2003, 45 years after the veteran's 
separation from service.  See Maxson, 230 F.3d 1330, 1333.  
As there is no evidence of record that the veteran sustained 
a chronic back injury in service, as there is no evidence any 
earlier than 45 years subsequent to service indicating that 
the veteran had a chronic back condition, and as no medical 
evidence has been presented linking the veteran's current 
back disability to service, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for a back disability.


lung scarring and acute bronchitis

Taking into account all relevant evidence, the Board finds 
that service connection for lung scarring and acute 
bronchitis is not warranted.  In this regard, the Board notes 
that there is no medical evidence of record linking the 
veteran's current lung scarring to service.  The veteran was 
seen for treatment for bronchitis once in service, in 
November 1955, and was also seen for carbon monoxide 
poisoning once in service in January 1956.  The veteran's 
report of separation examination dated October 1957 however 
showed the veteran's lungs to be normal, and did not show any 
complaints of any lung problems at that time, or any 
residuals of the veteran's bronchitis or carbon monoxide 
poisoning.

There is no further evidence of record showing any problems 
with any lung disability until a private letter dated 
September 2001, which was based on a February 2001 physical 
examination.  This letter noted that the veteran's chest X-
ray showed mild scarring of the lining of the lungs (pleura).  
This was noted to be a common finding among asbestos workers.  
It was also noted that the veteran was still smoking 
cigarettes, and was told that smoking was particularly 
hazardous for workers who had been exposed to asbestos.  
Thus, while the veteran does have lung scarring, no evidence 
has been presented linking this disability to service, and in 
fact the evidence of record strongly suggests that this 
scarring is due to the veteran's history of working with 
asbestos.  With no evidence having been presented to indicate 
that the veteran's lung scarring is due to service, with no 
indication of any lung scarring until more than 43 years 
after the veteran's separation from service, and with the 
only evidence of record pertaining to the etiology of the 
veteran's lung scarring indicating that it is related to his 
post service work exposure to asbestos, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for this condition.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for lung scarring and acute 
bronchitis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


